                  IN THE UNITED STATES DISTRICT COURT
              FOR ·THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                            NO. 5:16CR00163-001D

UNITED STATES OF AMERICA,

                          Plaintiff,

                  v.

HUGH MONROE DYSON,                                           ORDER TO UNSEAL

                          Defendant,

                  v.

XEROX CORPORATION,

                          Garnishee.


      Upon motion of the United States, it is hereby ORDERED that

the government's Application for Writ of Garnishment                            [D. E.   #85],

the   Writ   of   Garnishment     issued       as     its     result     along     with    the

Instructions      to   Criminal     Defendant,          Clerk's        Notice     of     Post-

Judgment     Garnishment,    Right        to      Have       Exemptions      Designated,

Objection to Answer, and Request for Hearing [D.E. #95, 95-1], and

the Answer of Garnishee           [D.E.   105,        106]    in the above-captioned

case be unsealed.

      This the     1Co    day of      N   <b.IO   N   ~A,      ' 2018.




                                      C. DEVER, III
                                UNITED STATES DISTRICT JUDGE
